DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the two control spaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (DE 10 2015 113980).
Regarding claim 1, Ueda teaches a device (100) for controlling an injector (par. 42; fig. 1) comprising: 
a passage space (13) that is closable by an armature element (65) at one of two sides of the passage space (fig. 2) to thus selectively separate a fluid high pressure region (72) from a fluid low pressure region of the injector (71); 
a control space (14) for exerting a variable pressure on an injector component (1, see par. 54); 
a valve (6) that is arranged between another of the two sides of the passage space and the control space (fig. 2); 
a first connection (18) that connects the high pressure region of the injector to the passage space (fig. 2); and 
a second connection (45) that connects the passage space to the control space (fig. 2),
wherein, the valve is adapted to establish a direct connection (38) between the high pressure region and the control space when the pressure level in the passage space is equal to or greater than a predetermined value (par. 141-143; fig. 2).
Regarding claim 2, Ueda teaches the device for controlling an injector described regarding claim 1, and further wherein the direct connection does not take place via the passage space (fig. 2).  
Regarding claim 3, Ueda teaches the device for controlling an injector described regarding claim 1, and further wherein the first connection is a feed throttle (43) that represents a restricted connection of the passage space to the high pressure region of the injector (fig. 2).  
Regarding claim 4, Ueda teaches the device for controlling an injector described regarding claim 1, and wherein the valve is further adapted only to establish the direct connection between the high pressure region and the control space when the pressure level in the passage space is equal to or greater than a predetermined value, and is adapted to otherwise close this connection (par. 147).  
Regarding claim 5, Ueda teaches the device for controlling an injector described regarding claim 1, and further wherein the second connection is a restricted connection (52) and/or the direct connection is an unrestricted connection (fig. 2 - passage 38 contains no restrictions).  
Regarding claim 6, Ueda teaches the device for controlling an injector described regarding claim 1, and further wherein the valve comprises: a valve guide (upper portion of 8 in which 6 is arranged, par. 126) that is arranged between the other one of the two sides of the passage space and the control space (fig. 2); and a valve core (6) that is displaceably supported in the valve guide (par. 126), with the valve guide having a channel (48) that does not establish fluid communication between the high pressure region and the control space in a first position of the displaceable valve core in the valve guide (par. 147; fig. 2 - when valve 6 is seated) and establishes fluid communication between the high pressure region and the control space in a second position of the displaceable valve core in the valve guide (par. 141-143; fig. 2 - when valve 6 is open).  
Regarding claim 7, Ueda teaches the device for controlling an injector described regarding claim 6, and further wherein the valve core is at least temporarily moved into the second position on an exceeding of a predetermined pressure level in the passage space (par. 141-143) and thus separates the two control spaces from one another.  
Regarding claim 8, Ueda teaches the device for controlling an injector described regarding claim 6, and further wherein the valve core moves into the first position on a falling below of a predetermined pressure level in the passage space (par. 147, 151-152).  
Regarding claim 9, Ueda teaches the device for controlling an injector described regarding claim 6, and further wherein the valve core moves into the first position when a pressure difference between the passage space and the control space falls below a predefined value (par. 147).  
Regarding claims 10-12, Ueda teaches the device for controlling an injector described regarding claim 6, and further wherein an abutment element that limits a stroke of the valve core on a movement from the first position into the second position is furthermore provided, and further wherein the abutment element is a disk-shaped member that has one or more passage openings, and further wherein the abutment element is fastened to the valve guide (see annotated figure below - interpreted to be the annular ledge formed in element 8).  

    PNG
    media_image1.png
    597
    504
    media_image1.png
    Greyscale

Regarding claim 13, Ueda teaches the device for controlling an injector described regarding claim 10, and further wherein the abutment element is arranged in the control space (fig. 2).  
Regarding claim 14, Ueda teaches the device for controlling an injector described regarding claim 6, and further having a return element (7) that applies a force on the valve core that urges the valve core from the second position into the first position (par. 43; fig. 2).  
Regarding claim 15, Ueda teaches the device for controlling an injector described regarding claim 14, and further wherein the return element is a resilient element that urges the valve core into the first position with a specific force (par. 43).  
Regarding claim 16, Ueda teaches the device for controlling an injector described regarding claim 15, and further wherein the resilient element is a spring or a coil spring (par. 43; fig. 2).  
Regarding claim 17, Ueda teaches the device for controlling an injector described regarding claim 1, and further wherein the injector component is an injector needle (1, see par. 42 and fig. 1).  
Regarding claim 18, Ueda teaches the device for controlling an injector described regarding claim 3, and further wherein the first connection is independent of a state of the valve (fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda.
Regarding claim 19, Ueda discloses the device for controlling an injector described regarding claim 12, and further wherein the abutment element is integral with the valve guide.  Ueda does not disclose wherein the abutment element is welded to the valve guide.
It would have been obvious to one having ordinary skill in the art to have modified the device of Ueda to weld the abutment element to the valve guide since welding is a known fastening method within the art, and would also result in an integrally formed abutment element/valve guide.  Further, such a modification would allow the abutment element to be made from a different material than the rest of the valve guide, which may be advantageous since a material best suited for the sliding contact with the valve body may not be best for withstanding the cyclical bearing load resulting when the valve body seats on the abutment element.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ganser (US 2009/0065614) and Boehland (US 2004/0178283) both disclose devices for operating a fuel injector having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752